393 Mich. 1 (1974)
222 N.W.2d 515
PEOPLE
v.
GRAY
No. 4 May Term 1974, Docket No. 54,829.
Supreme Court of Michigan.
Decided October 30, 1974.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, Donald A. Burge, Prosecuting Attorney, and Stephen M. Wheeler, Chief of Appellate Division, for the people.
State Appellate Defender Office (by Marshall S. Redman and Judith K. Munger), for defendant on appeal.
Decided October 30, 1974. Rehearing denied 393 Mich. 914.
T.G. KAVANAGH, J.
Defendant appeals his conviction of uttering and publishing a forged check.[1] He makes five assertions of error.
One assertion of error has to do with the constitutionality of the uttering and publishing statute, and that subject is controlled by our decision in People v Hall, 391 Mich. 175; 215 NW2d 166 (1974).
We granted leave in order to determine whether it is error to admit a statement made by a defendant *3 which had been ruled inadmissible in a prior Walker hearing[2] held in connection with a different charge.
The facts which are necessary to consider in this regard are the following:
Defendant was arrested near a certain market where he had negotiated a check. Upon his arrest, after being advised of his rights according to the testimony of one of the arresting officers, the defendant stated that his name was "Joses Anderson" the payee of the check which name the defendant had endorsed on the check in order to cash it in the store.
Defendant was taken to the sheriff's office in the Kalamazoo County Building where, according to the police, he was again advised of his rights, and made a second statement in which he admitted cashing the check and told the officers where he had put the proceeds of the check. Approximately a half hour later when they could not find the money in the place described in the defendant's statement, the police questioned the defendant for the third time in a "holdover" cell in the jail.
During this third interrogation the defendant appeared to be ill. He stated that he was a heroin addict and had methadone in his possession. He was taken to the hospital. Subsequently he was charged with unlawful possession of a narcotic.[3]
In the prosecution on the narcotic charge, a Walker hearing was held, and the court determined that the last two statements were not voluntary and accordingly granted the motion to suppress them.
In the trial of the uttering and publishing *4 charge the first two statements were admitted without objection on the part of defense counsel.
It is urged on appeal that to admit the second statement after it was determined to be not voluntary is error, for under the doctrine of collateral estoppel that issue can never be re-litigated.
The prosecutor maintains that a Walker hearing does not result in final determination of fact to which the doctrine of collateral estoppel applies.
We disagree with the prosecutor that a Walker hearing does not result in a final determination of fact. In People v Robinson, 386 Mich. 551; 194 NW2d 709 (1972) we held that the determination of involuntariness at a Walker hearing was a factual determination. As such we are satisfied that it should be binding on the people for all purposes under the doctrine of collateral estoppel. We see no good purpose to be served by re-litigating the question of voluntariness when that matter has been fully and fairly presented to competent authority for determination.
But saying this does not mean that we agree with the defendant that error was committed in this case by the use of the defendant's statements.
If the defendant had objected to their introduction by moving to suppress them as involuntary, certainly the second statement which had been held involuntary in the Walker hearing should have been suppressed and another Walker hearing ordered on the first statement.
However, in the circumstances of this case it was not error to admit these statements in the absence of objection. There was no attempt at relitigation of the issue of voluntariness, for the theory of defense on which the case was tried was that because of a heroin high the defendant lacked the requisite criminal intent. In this circumstance *5 whether to let the statements in or keep them out was undoubtedly a matter of complete indifference to the defense.
The other issues raised on appeal were adequately treated by the Court of Appeals, and we find no error in their disposition of them.
Affirmed.
T.M. KAVANAGH, C.J., and SWAINSON, WILLIAMS, LEVIN, M.S. COLEMAN, and J.W. FITZGERALD, JJ., concurred with T.G. KAVANAGH, J.
NOTES
[1]  MCLA 750.249; MSA 28.446.
[2]  Hearing held pursuant to People v Walker, 374 Mich. 331; 132 NW2d 87 (1965).
[3]  MCLA 335.153; MSA 18.1123.